Citation Nr: 9922901	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-50 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the claim of entitlement to service connection for 
residuals of an acid burn to the right calf and left foot 
status post right thigh skin graft is well-grounded.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1996, the RO found that the claim of entitlement to 
service connection for acid burn of the right calf and left 
foot with right thigh skin graft was not well-grounded.  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of an acid burn to the right calf and left foot status post 
right thigh skin graft is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of an acid burn to the right calf and left foot status post 
right thigh skin graft is well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  

Review of the claims file shows that the veteran's service 
medical records have not been associated with the claims file 
and are presumed destroyed in a fire which occurred at the 
National Personnel Records Center.

The veteran's representative submitted a statement in January 
1996 showing that the representative observed discoloration 
on the veteran's right calf and left foot which was 
consistent with a well-healed burn scar.  

On a statement received at the RO in February 1996, the 
veteran reported that he did not have any medical problems 
pertaining to the right calf and left foot injury since his 
discharge from active duty.  

Morning Reports from the veteran's unit were searched in an 
attempt to reconstruct the veteran's medical records.  The 
records demonstrate that he was hospitalized for a period of 
time in January 1952 at an Air Force hospital.  The Morning 
Reports did not indicate why the veteran was hospitalized.  

A lay statement from F. B C. was associated with the claims 
file in October 1996.  The author reported that he had served 
with the veteran during active duty.  He had knowledge of the 
fact that the veteran burned his left leg and foot when a 
bottle of sulfuric acid broke.  The author wrote that he had 
visited the veteran at Elemdorf  Air Force Hospital where he 
learned that skin grafts had been performed to cover the 
burns on the foot and leg.  

Criteria

The threshold question that must be resolved with regard to a 
claim of entitlement to service connection is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds the claim of entitlement to service 
connection for residuals of an acid burn to the right calf 
and left foot status post right thigh skin graft to be well-
grounded.  The veteran has reported that he received chemical 
burns to the right calf and left foot when sulfuric acid was 
spilled while he was on active duty.  The Board notes the 
veteran's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The veteran is competent 
to provide information on his in-service accident.  His 
assertion is not inherently incredible.  

The veteran's allegations are reinforced (or at a minimum not 
rebutted) by the fact that there is evidence of record that 
he was hospitalized for a period of time for an unreported 
disability while on active duty as evidenced by the Morning 
Reports associated with the claims file.  

The veteran's claim is supported by a lay statement from a 
fellow soldier who reported that he knew the veteran injured 
his leg and foot from an acid burn and that he was 
hospitalized for the disorder.  The Board finds the author of 
the lay statement is competent to report on an accident which 
occurred in-service and is also competent to report that the 
veteran was being treated for a foot and leg disability.  

Finally, the Board notes that the veteran's representative 
has indicated that he observed discoloration on the veteran's 
leg and foot.  The Board finds the veteran's representative 
is competent to report on the presence of discoloration on 
the right calf and left foot which he personally observed.  
The Board finds the representative is not competent to make a 
finding that the discoloration was consistent with a well-
healed burn scar.  

On the basis of the above, the Board finds the veteran's 
claim of entitlement to service connection for residuals of 
an acid burn to the right calf and left foot status post 
right thigh skin graft is well-grounded.  The claim is a 
plausible and capable of substantiation


ORDER

The claim of entitlement to service connection for residuals 
of an acid burn to the right calf and left foot status post 
right thigh skin graft is well-grounded.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As reported above, the Board finds the claim of entitlement 
to service connection for residuals of an acid burn to the 
right calf and left foot status post right thigh skin graft 
to be well-grounded.  However, the Board finds additional 
development is required before the claim can be fully 
adjudicated.  The Board notes that a VA examination has never 
been scheduled or conducted to determine if there are 
residuals of acids to the right calf and left foot which is 
linked to active duty.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet.App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet.App. 221 (l99l).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to service connection for residuals of an acid 
burn to the right calf and left foot status post right thigh 
skin graft pending a remand of the case to the RO for further 
development as follows

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim of entitlement 
to service connection for residuals of an 
acid burn to the right calf and left foot 
status post right thigh skin graft.  

After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the response from the veteran, 
the RO should obtain all outstanding VA 
treatment records. 

2.  The RO should arrange for an 
examination of the veteran by an 
appropriately qualified physician for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of the 
claimed residuals of an acid burn to the 
right calf and left foot status post 
right thigh skin graft.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner must express an opinion as 
to whether it is as likely as not that 
the veteran has residuals of an acid burn 
to the right calf and left foot with 
right thigh skin graft that are the 
result of the veteran's claimed in-
service accident.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1999).

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to service connection for 
residuals of an acid burn to the right calf 
and left foot status post right thigh skin 
graft.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

